DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection rely on a new reference that is different from the prior rejection of record for the matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teng (US 4,516,590) as applied to claim 6 above, and further in view of Coleman, III et al. (US 6,298,858).
The recitation "for use in a device for generating an inhalable medium which release compounds by heating, but not burning, the composition" in independent claim 1 has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hiroo, 535 F.2d 67,190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Regarding claim 1, Teng discloses a composition (Blended Tobacco, col. 4, line 24)) comprising: 
20-40% by weight of a first material comprising an air-cured tobacco or a fire-cured tobacco (30% to about 40% burley corresponding to air-cured tobacco, example 4 col. 4 lines 24-29);
5-35% by weight of a second material comprising a flue-cured tobacco or a sun-cured tobacco (10% to about 16% Oriental corresponding to sun-cured tobacco, example 4 and col. 4 lines 24-29) that has not been subjected to any further treatment which affects the flavor properties; 
25-80% by weight of a third material comprising a flue-cured tobacco or a sun-cured tobacco (30% to about 33% flue-cured bright tobacco, example 4)
Teng discloses that the tobacco blend can undergo a mild state of fermentation that affects the moisture content of the composition (col. 4 lines 14-16).  Teng further discloses that an alcohol-soluble flavor such as menthol or peppermint oil is applied to the blended tobacco, and then the blended tobacco is supplied to the cigarette maker. Consequently, the third tobacco component can be considered to have been treated to enhance its flavor. 
Teng does not mention a Maillard reaction therefore reading on the limitation of “the second tobacco component has not been subjected to a further treatment which comprises a Maillard reaction”.
 Teng does not explicitly disclose the third tobacco component has a further treatment comprises a Maillard reaction.  However Coleman, III discloses an improved flavorful and aromatic tobacco materials and method for producing flavorful and aromatic components from all natural tobacco materials (abstract).  Coleman further discloses that burley or Maryland tobacco is used as the first tobacco material and flue cured tobacco or Turkish tobacco as the second tobacco material in a tobacco blend of this invention (col. 4 lines 50-53). The flavorful and aromatic substances produced in accordance with the present invention is largely due to the Maillard reaction between the nitrogen source in the first tobacco material and the sugar source in the second tobacco material (col. 4 lines 55-59). Coleman discloses burley tobacco in the first tobacco material undergoes Maillard reaction. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the composition of Teng to include the burley tobacco that has undergone a Maillard reaction for the advantages as taught by Coleman.  
Regarding claim 2, Teng discloses the composition of claim comprising 15-35% by weight of the second material (10% to about 16% Oriental corresponding to sun-cured tobacco, example 4 and col. 4 lines 24-29: Examiner notes overlapping ranges is prima facie obviousness See MPEP § 2144.05I) and 25-65% by weight of the third material (30% to about 33% flue-cured bright tobacco, example 4).  
Regarding claim 3, Teng discloses the composition comprising 25-35% by weight of the first material (30% to about 40% burley corresponding to air-cured tobacco, example 4 and col. 4 lines 24-29: Examiner notes overlapping ranges is prima facie obviousness See MPEP § 2144.05I), 20-30% by weight of the second material (10% to about 16% Oriental corresponding to sun-cured tobacco, example 4 and col. 4 lines 24-29: Examiner notes overlapping ranges is prima facie obviousness See MPEP § 2144.05I), and 35-55% by weight of the third material (30% to about 33% flue-cured bright tobacco, example 4).  
Regarding claim 4, Teng discloses the composition of claim comprising 35-40% by weight of the first material (30% to about 40% burley corresponding to air-cured tobacco, example 4 and col. 4 lines 24-29: Examiner notes overlapping ranges is prima facie obviousness See MPEP § 2144.05I), 30-35% by weight of the second material (10% to about 16% Oriental corresponding to sun-cured tobacco, example 4 and col. 4 lines 24-29: Examiner notes overlapping ranges is prima facie obviousness See MPEP § 2144.05I), and 25-35% by weight of the third material (30% to about 33% flue-cured bright tobacco, example 4). 
Regarding claim 5, Teng does not explicitly disclose the composition comprising both air-cured tobacco and fire-cured tobacco, wherein the weight ratio of air-cured tobacco to fire-cured tobacco is from about 3:1 to about 1:3.  However, Teng discloses there are essentially four kinds of curing processes, namely, flue-curing, air-curing, fire-curing and sun-curing achieved by drying by air, burning and top (col. 1 line 6 to col. 2 line 7).  Teng further discloses in example 3 that sample of the composition with a weight ratio of 1:2:2 made from air-cured leaves from three different stalk. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the composition of Teng to correspond with the quantity of the claimed invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)). 
Regarding claim 6, Teng discloses an aging process wherein a moisture content ranging from 10 to 13%. Loss of dry matter is about 1 to 2% for flue-cured and 3 to 4% for air-cured leaves meeting the limitation of the “third material has a moisture content of between about 10% and about 23%”. Regarding the claim recitations of the processing conditions to achieve the moisture content of the composition, the determination of patentability is based on the composition itself and not the method of production (See MPEP § 2113). 
In the alternative, Teng discloses that once the mature green leaf is harvested, it is subjected to such conditions of humidity and temperature as will permit it to cure. There are essentially four kinds of curing processes, namely, flue-curing, air-curing, fire-curing and sun-curing (col. 1 lines 64-66) achieved by drying by air, burning and top (col. 1 line 6 to col. 2 line 7).  Teng further discloses the volume that a given weight of shredded tobacco occupies under a definite pressure.  The value of the cylinder volume is determined to be 10,000 g placed in a 3.358 cm diameter cylinder, while the test is carried out at standard environmental conditions of 23.9oC and 60% relative humidity (col. 3 lines 7-10). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the composition of Teng to correspond with process of the claimed invention because discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)).   
Regarding claim 8, Teng discloses the composition of claim comprising air-cured tobacco, fire-cured tobacco and flue-cured tobacco that has not been subjected to any further treatment which affects the flavor properties (See rejection of claim 1).  
Regarding claim 9, Teng the composition of claim 8 comprising at least one of dark air-cured tobacco and dark fire-cured tobacco (See rejection of claim 1 and 5)
Regarding claim 16, Teng discloses the composition of claim comprising both air-cured tobacco and fire-cured tobacco, wherein the weight ratio of air-cured tobacco to fire-cured tobacco is from about 2:1 to about 1:2 (four kinds of curing processes, namely, flue-curing, air-curing, fire-curing and sun-curing (col. 1 66-68) achieved by drying by air, burning and top (col. 1 line 6 to col. 2 line 7) and a weight ratio of 1:2:2 made from air-cured leaves from three different stalk, example 3) .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715